Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Gromada on 5/18/2021.
The application has been amended as follows: 
In claim 1:
Please delete “at least one of Cp1 < Cp2, Ce1 < Ce2, and Cn1 < Cn2 is satisfied,” from line 16. 
Please change “Ce1 denotes a binder concentration” to --Ce1 denotes the binder concentration-- in line 18.
Please change “Ce2 denotes a binder concentration” to --Ce2 denotes the binder concentration-- in line 19.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 now recites “Ce1 denotes the binder concentration in the first solid electrolyte layer, Ce2 denotes the binder concentration in the second solid electrolyte layer”. Therefore the claim definitively states that the binder concentrations in the first and second solid electrolyte layers can be described by a single value. The amendment finds support in, for instance, paragraphs [0207] to [0225] of the disclosure as originally filed. Specifically, paragraph [0225] recites: “the binder concentrations in the positive electrode layer, the solid electrolyte layer, and the negative electrode layer may be adjusted by adjusting the binder 
The prior art, including that most recently relied upon in the previous action of 12/21/2020, does not teach or render obvious the claimed battery, especially in the light of the limitation “wherein Ce1 > Ce2 is satisfied”, wherein Ce1 and Ce2 are defined with the scope of the claim as amended. Claim 1 and its dependent claims are free of the art and allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726